UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6728


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRANK MARFO,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:11-cr-00657-MJG-3; 1:15-cv-01940-MJG)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Marfo, Appellant Pro Se. James Daniel Medinger, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frank Marfo appeals the district court’s order treating his Fed. R. Civ. P. 60(b)

motion as a successive 28 U.S.C. § 2255 (2012) motion and dismissing it on that basis.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Marfo, No. 1:11-cr-00657-MJG-3

(D. Md. Apr. 17, 2019). We deny Marfo’s motion for a certificate of appealability as

unnecessary. See Harbison v. Bell, 556 U.S. 180, 194 (2009); United States v. McRae,

793 F.3d 392, 398-400 (4th Cir. 2015).

      Additionally, we construe Marfo’s notice of appeal and informal brief as an

application to file a second or successive § 2255 motion. United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

      (1) newly discovered evidence that . . . would be sufficient to establish by
      clear and convincing evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or
      (2) a new rule of constitutional law, made retroactive to cases on collateral
      review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h). Marfo’s claims do not satisfy either of these criteria. Therefore, we

deny authorization to file a successive § 2255 motion.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED



                                            2